Title: To Thomas Jefferson from Abraham Cohen, 21 December 1807
From: Cohen, Abraham
To: Jefferson, Thomas


                        
                            Honoured Sir
                     
                            Phil: Decr. 21. 1807.
                        
                        Regarding you as the Patron of Arts & Sciences. in our Infant Country. I am Led to Take the Liberty of
                            Offering to your Notice an Institution which If favoured with your Approbation, will I flatter myself. produce a Publick
                            Good. as Such am Confident it will Need no other Commendation to Merit your Patronage.—The Beneficial Effect derived from
                            the Use of Mineral Waters. which have become Celebrated by Affording Relief in Cases where most other Remedies have failed—has Induced. the most Celebrated Chemists. to Ascertain by a Correct Annalysis those Beneficial properties. & by
                            Chemically combining those parts. to produce by Art what Nature hath so bountifully bestowed and so far have they
                            Succeeded. as to Merit a decided preferrence of the Artificial to the Natural Waters by Increasing Their Active properties
                            and Excluding foreign particles. not Necessary but Rather detrimental to Health—you Respected Sir who are so well
                            Acquainted with the principles of Philosophy. are well aware of the difficulties. Attending this process in order to
                            Sufficiently Impregnate the Waters. with the Gaseous. & which is Indeed. the most Active principle in most of the
                            Celebrated Waters.—how far I have Succeeded in this difficulty have Taken the Liberty of Submitting. to your Inspection by
                            forwarding you a Specimen of the Balts Town, Pyrmont Soda Waters. and also Refer you to the Hon. Lemuel Sawyer (to whom we
                            had the Honour of forwarding. an assortment.) for some of the Seltzer of which am present. out of a Supply. This being the
                            most highly Impregnated Water containing from 250 to 300 pct. of the
                            Carbonic Acid Gas, a Quantity Seldom  Attained or Exceeded by any Attempt in Europe.—The Happy Effects derived from their
                            Use have been already Evinced by an Approving Publick. & Testimonies of the most Celebrated & Eminent Chemists & Medical
                            Characters. in this City—yet in in order to Give it all the Advantages that Might result It Requires the aid of a Larger
                            Capital than in my power to Afford. to Tender it of that Extensive Utility. to prove a Publick Benefit. the aid of a Capital.
                            from 10 to 15000 doll. would Accomplish the Object of Erecting a Suitable Building. in which fountains would be Placed
                            (as the Waters are now delivered) and would be Sufficient to furnish a Supply to the United States. or also to furnish them
                            Gratuituously to the Poor. & to whom the Physicians Might deem it Necessary.—
                        Under your Auspices & favour Respected Sir this might be Amply Effected. & the Name of a Jefferson
                            Recieve an Additional [Fee] to the Debt of Gratitude from his fellow
                            Citizens already so Largely Incurred—Those fountains of Health flowing through his Patronage would Claim the
                            benedictions of Relieved Sufferrers. and thus Afford an Additional Solace to a Retirement where the Prayers & Gratitude
                            of the Worthy & Good will always follow you—I now Submit an Outline of the Plan for your Approval—the above Sum to be
                            divided into Shares of 50 dol cash payable in Installments. the Subscribers to be Entitled to Exclusive privileges &
                            Recieve the amount to themselves on order. in Mineral Waters. at a
                            deduction of 20 pct from the Selling price. your Approval & patronage. Joined to the Respectable characters in this
                            City will fully Enable me to accomplish this object & dedicate an Institution to you Where Virtues an Applauding Wirld
                            will Never cease to Emulate and which the Voice of Envy cannot Tarnish—Nor Shall any Exertions on my Part be Wanting to
                            Tender the Establishment Worthy of this Honour & prove the Gratitude of 
                  yr Respectfull Obt. Sert.
                        
                            Abraham Cohen.
                            No. 31 So. 2d Street.
                        
                    